DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/357,915, filed on 05/13/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgment is made of the preliminary amendment filed on 04/29/2021 in which claims 2-20 were added. Therefore, claims 1-20 are pending for examination below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 14, in lines 9 and 11, “the minimum power value” lacks antecedent basis and is therefore unclear. Additionally, the Examiner notes that besides the lack of clarity with respect to this 112 it would appear claims 1 and 14 are identical claims if the 112 is corrected to change “the minimum power value” to -a minimum power value- which is not permitted and claims 14-20 would have to be cancelled IF that is the corrective measure Applicant would take to correct the 112 issue. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 8, and 14 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by van Wageningen et al. [US 2011/0298297].
With respect to claims 1, 8, and 14, van discloses an electronic and feed device [Figs 1 and 3], comprising: a power receiving/transmitting coil configured to receive wireless power transmitted from a feed device [reception and transmitting devices, i.e. R1/R2/R3 and T, enabled for wireless power transmission]; a voltage converting circuit configured to generate a predetermined voltage based on the transmitted power [converter]; a battery configured to receive the power from the voltage converting circuit [par. 0064/0069]; and a control circuit configured to transmit a request to the feed device to: (i) decrease the transmitted power by one step in response to the transmitted power being larger than a minimum power value, and (ii) increase the transmitted power by one step in response to the transmitted power being smaller than the minimum power value [Fig. 3A/3B; par. 0021, 0071, 0066-0075, 0136-0137; the invention is defined by providing a minimum power level to the reception device which is determined based on communication between the devices, therefore when a higher power level is given it would be decreased to the minimum power value or when a lower power level is given it would be increased since the feed unit adjusts output based on communication, this is also explained in the prior art reference as “a given power level” and a “lower given power level”].

Claim(s) 1, 8, and 14 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Kazama et al. [US 2010/0264746]. (in the event the 102a rejection above is able to be overcome)
With respect to claims 1, 8, and 14, Kazama discloses an electronic and feed device [Fig. 1], comprising: a power receiving/transmitting coil configured to receive wireless power transmitted from a feed device [reception and transmitting devices, i.e. 20 and 10, enabled for wireless power transmission]; a voltage converting circuit configured to generate a predetermined voltage based on the transmitted power [power converter]; a battery configured to receive the power from the voltage converting circuit [par. 0078, 0081]; and a control circuit configured to transmit a request to the feed device to: (i) decrease the transmitted power by one step in response to the transmitted power being larger than a minimum power value, and (ii) increase the transmitted power by one step in response to the transmitted power being smaller than the minimum power value [par. 0047, Fig. 6; discloses the goal is to operate at a minimum power and if a delta power is negative, i.e. more power is supplied than need then the power transmitted is decreased, and if a delta power is positive, i.e. less power than needed is supplied, then the power transmitted is increased].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent Nos. 9,960,627; 9,991,733; 10,270,278; and 10,944,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is written in a broader form from the previous patents include all of the same subject matter. For example, see claims 1/9 of the ‘627 patent, claims 1/5 of the ‘733 patent, claims 1/4 of the ‘278 patent, and claims 1/5 of the ‘284 patent which recite word for word the subject matter of decreasing power in response to it being larger than a minimum and increasing power in response to it being smaller than an minimum.

Allowable Subject Matter
Claims 2-7, 9-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if cancelled and incorporated into their respective independent claims including all of the limitations of the base claim and any intervening claims AND correction of the 112 issue AND filing of the terminal disclaimers. 
With respect to claims 2, 9, and 15, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the request transmitted by the control circuit indicates to increase the transmitted power in response to changing from a first state to a second state of the electronic device … and wherein during the first state, the power receiving coil is configured to: receive a first power, which indicates a first power level, in response to storage of a first charge of the battery, receive a second power, which indicates a second power level that is less than the first power level, in response to storage of a second charge of battery that is greater than the first change, and receive a third power, which indicates a third power level that is less than the second power level, in response to a completion of a charging of the battery.”
Claims 3-7, 10-13, and 16-20 depend from the claims above and are objected to for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0049480 to Tang also discloses a wireless power transfer apparatus whose goal is to operate at a minimum amount of power and actively adjusts circuitry components in order to control by increasing and decreasing the received power in order to achieve the minimum power goal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859